The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 4/29/2021.
Claims 1, 3, 5, 6, 15, 16, 18, 20-21, 30 and 31 are amended.
Claims 1-31 are pending. 
Claims 1-31 are rejected.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on April 29, 2021. U.S. patents and Foreign Patents have been considered.
Response to Arguments
Applicant`s arguments filed April 29, 2021 have been fully considered but they are not persuasive.
As per the 112(a) rejection of claim 1, Applicant argued that the independent claims recite a first replacement list and a second replacement list. An example of support for the claimed first replacement list is the first replacement list 370 shown in Fig. 3, and an example of support for the claimed second replacement is the second replacement list 380 also shown in Fig. 3. Fig. 3 also shows an access history list 340, but the access history list 340 is external to both the first replacement list 370 and the second replacement list 380. While paragraph [0050] of the Specification states "the access history list 340 cannot be associated with the second replacement list 380, e.g. the history information 345 cannot be linked to any element in the second replacement list 380", this statement is completely consistent with the claim language, as no link 
As per the 103 rejection of claims 1, 16 and 31, Applicant argued that combined teachings of the cited references does not disclose or suggest a method including: 
receiving an access request for target data; determining a storage position of the target data, the storage position indicating one of a storage device and a cache; determining, based on the storage position, a target element corresponding to the target data contained in one of a first replacement list and a second replacement list associated with the first replacement list, the first replacement list including at least a counting element, the counting element indicating an access count of data in the storage device, the second replacement list including a low-frequency access element, the low-frequency access element indicating a cache page with a low access frequency in the cache; and updating a position of the target element in the one of the first replacement list and the second replacement list containing the target element. (emphasis added) as for example in the amended independent claim 1. The cited references describe a system in which a most frequently occurring data block sub-signatures is determined and are generated for data blocks, and in which cache pages may be promoted within multiple lists in response to a configurable number of references (as in Yanq), and in which a cache entry may include a count of the number of times that a page or group of pages stored in CPU memory are accessed (as in Duluk). The combined teachings of the cited references do not teach or suggest a list 
 However, Yang teaches where the CIP cache management algorithm that keeps frequency access information such that if the referenced page, p, is in the RAM sub-list 3202 of the CIP-List 3200, p may be promoted by one position up if it is not already at the top of the CIP-List 3200. Upon a read reference to page p that may be in the SSD sub-list 3204 of the CIP-List 3200, p may be promoted by one position up if it is not already among the top of B+1 pages in the SSD sub-list 3204. If p is one of the top B+1 pages in the SSD sub-list 3204, p may be inserted at the IR position of the RAM sub-list 3202. Further, if the size of the RAM sub-list 3202 is LR at time of the insertion, the page at the bottom of the RAM sub-list 3202 may be demoted to the top of the SSD sub-list 3204 and its corresponding data page may be moved from the RAM cache to the block buffer to make room for the newly inserted page. The block counter in the SSD pointer may be incremented. If the counter reaches B, SSD_Write may be performed. Upon a write reference to page p that is in the SSD sub-list 3204 of CIP-List 3200, p may be removed from the SSD sub-list 3204 and inserted at the IR 3218 position of the RAM sub-list 3202. If the size of the RAM sub-list 3202 is LR at time of the insertion, the page at the bottom of the RAM sub-list 3202 may be demoted to the 
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “in response to the target data existing on a cache page of the cache, determining, as the target element, an element corresponding to the cache page in the first replacement list and the second replacement list, the target element being one of the low-frequency access element and a high-frequency access element”, where it unclear what  determining, as the target element, an element refers to as there is no clear disclosure of of making a determination as the target element. Also, it is unclear how “an element corresponding to the cache page that is contained in one of the first replacement list and the second replacement list, the target element being one of the low-frequency access element and a high-frequency access element” can take place while claim 1 recites that “the first replacement list including at least a counting element and the second replacement list including a low-frequency access element”, so it is unclear how the first replacement list determines the frequency access when it includes the access count while the second replacement list includes 
Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “determining, as the target element, a counting element”, where it unclear what  determining, as the target element, an element refers to as there is no clear disclosure of of making a determination as the target element. Further, claims recite “data being absent from a cache page of the cache”, where it is unclear if this cache page is the same cache page as in claim 1, a cache page with a low access frequency in the cache, or a different cache page.
Claims 6 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “data exists on a cache page of the cache”, where it is unclear if this cache page is the same in claim 1, a cache page with a low access frequency in the cache, or a different cache page. Also, it is unclear how “determining whether the target element is either at a low-frequency access element or a high-frequency access element contained in the first replacement list” while claim 1 recites that “the first replacement list including at least a counting element, the counting element indicating an access count of data in the storage device and the second replacement list including a low-frequency access element”. Further, claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claims recite “target element is either at a low-frequency access element or a high-frequency access element contained in the first replacement list” where specification recites “least recently accessed data with the access count of 10 in the target element is either at a low-frequency access element or a high-frequency access element contained in the first replacement list , where the first replacement list includes the at least a counting element, while  the second replacement list includes a low-frequency access element, as in claim 1.
Claims 7 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “data exists on a cache page of the cache”, where it is unclear if this cache page is the same in claim 1, a cache page with a low access frequency in the cache, or a different cache page. Also, it is unclear how “obtaining a maximum value of access intervals of cache pages indicated by high- frequency access elements and low-frequency access elements in the first replacement list and the second replacement list respectively” while claim 1 recites that “the first replacement list including at least a counting element, the counting element indicating an access count of data in the storage device and the second replacement list including a low-frequency access element”, so it is unclear how the claimed method performs the function of obtaining a maximum value of access intervals of cache pages indicated by high- frequency access elements and low-frequency access elements in the first replacement list and the second replacement list respectively
Claims 8 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “wherein the target element is in the second replacement list and the target data exists on a cache page of the cache”, where claim 1 only recites that determining, based on the storage position, a target element, with no indication that the target element was determined to be in the second replacement list and the target data existed in a cache page of the cache. Further, it is unclear if this cache page, for target data exists on a cache page of the cache and in response to an access interval of a cache page,  is the same in claim 1, a cache page with a low access frequency in the cache, or a different cache page. Also, it is unclear how “obtaining a maximum value of access intervals of cache pages indicated by high- frequency access elements and low-frequency access elements in the first replacement list and the second replacement list respectively” while claim 1 recites that “the first replacement list including at least a counting element, the counting element indicating an access count of data in the storage device and the second replacement list including a low-frequency access element”, so it is unclear how the claimed method performs the function of obtaining a maximum value of access intervals of cache pages indicated by high- frequency access elements and low-frequency access elements in the first replacement list and the second replacement list respectively, where the first replacement list includes the at least a counting element and not frequency access elements, while  the second replacement list includes a low-frequency access element, as in claim 1.
Claims 13 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “wherein the target element is a counting element in the first replacement list and the target data is absent from a cache page of the cache”, where claim 1 only recites that determining, based on the storage position, a target element, with no indication that the target element was determined to be in the first replacement list and the target data being absent from a cache page of the cache. Further, it is unclear if this cache page, for target data being absent from a cache page of the cache,  is the same in claim 1, a cache page with a low access frequency in the cache, or a different cache page.
Claims 14 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims recite “in response to the access count exceeding the predefined threshold, setting the target element from the counting element to be the high- frequency access element, and setting the position of the target element as the start position of the first replacement list; and in response to the access count being less than the predefined threshold, setting the position of the target element as the start position of the first replacement list, where it is unclear how the setting the position of the target element as the start position of the first replacement list is the same regarldless of the comparing of the access count, whether exceeding or less than, with reference to the predefined threshold .
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



16.	Claims 1-5, 13, 15-20, 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PGPUB 2012/0137059 hereinafter referred to as Yang), in view of Duluk et al.   (US PGPUB 2014/0281110  hereinafter referred to as Duluk). 
As per independent claim 1, Yang discloses a method for managing a storage system, comprising: receiving an access request for target data [(Paragraphs 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein Yang teaches a method that may comprise receiving a request for a block of data, accessing a cached delta page that identifies differences between the block of data and a similar reference block, accessing the similar reference block from an SSD memory, and generating the requested block of data by applying the differences accessed in the delta page to the reference block. The cached delta page may be accessible in a RAM to correspond to the claimed limitation]; determining a storage position of the target data, the storage position indicating one of a storage device and a cache [(Paragraphs 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein Yang teaches a method of cache data block management may comprise providing a list comprising sub-lists for storing data associated with data blocks, receiving an indication of access of a data block in a data storage system, determining if data associated with the data block ; determining, based on the storage position, a target element corresponding to the target data contained in one of a first replacement list and a second replacement list associated with the first replacement list [(Paragraphs 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein FIG. 32 illustrates a block diagram of a CIP list. The CIP may keep an ordered list of cached data pages similar to the LRU list in traditional cache designs. This ordered list of cached pages may be referred to as a CIP-List 3200 in FIG. 32. However, instead of ordering the CIP-List 3200 based on access recency, CIP may conservatively insert a newly referenced page toward the lower end of the CIP-List 3200 and may gradually promote the page in the CIP-List 3200 based on re-reference occurrence metrics. An aspect of the CIP cache replacement algorithm may be to maintain the CIP-List 3200 that may include a RAM sub-list 3202, an SSD sub-list 3204, and a candidate sub-list 3208 as shown in FIG. 32. Upon the first reference to a page, the reference may be inserted in the candidate sub-list 3208 and may gradually be promoted to the SSD sub-list 3204 and the RAM sub-list 3202 as re-references to the page occur. As a result of such conservative insertion and promotion, a CIP cache management algorithm may , the first replacement list including at least a counting element, the counting element indicating an access count of data in the storage device [(Paragraphs 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein the candidate list may be a linked list or a simple table (array structure). The table may be hashed by using LBAs. Each entry may keep a counter to count a number of cache misses that have occurred since the entry was added to the candidate list so that the corresponding data may be promoted to be cached once its counter exceeds a threshold. Yang further teaches where the CIP cache management algorithm that keeps frequency access information such that if the referenced page, p, is in the RAM sub-list 3202 of the CIP-List 3200, p may be promoted by one position up if it is not already at the top of the CIP-List 3200. Upon a read reference to page p that may be in the SSD sub-list 3204 of the CIP-List 3200, p may be promoted by one position up if it is not already among the top of B+1 pages in the SSD sub-list 3204. If p is one of the top B+1 pages in the SSD sub-list 3204, p may The block counter in the SSD pointer may be incremented. If the counter reaches B, SSD_Write may be performed. Upon a write reference to page p that is in the SSD sub-list 3204 of CIP-List 3200, p may be removed from the SSD sub-list 3204 and inserted at the IR 3218 position of the RAM sub-list 3202. If the size of the RAM sub-list 3202 is LR at time of the insertion, the page at the bottom of the RAM sub-list 3202 may be demoted to the top of the SSD sub-list 3204 and its corresponding data page may be moved from the RAM cache to the block buffer to make room for the newly inserted page. The block counter in the SSD pointer may be incremented. If the counter reaches B, SSD_Write may be performed. In addition, if the referenced page, p, is in the candidate sub-list 3208 of CIP-List 3200, p may be inserted at the top of the SSD sub-list 3204 and the corresponding data page may be moved from the candidate buffer to the block buffer. The counter in the SSD pointer may be incremented. If the counter reaches B, SSD_Write may be performed (Paragraph 0192 and 0196-0200; Fig.32) where the block couter of the CIP list keeps track of reference count (number of) accessed pages that corresponds to the claimed limitation of “a list that contains indicating a number of times data is accessed in a storage device”].  
Yang does not appear to explicitly disclose the second replacement list including a low-frequency access element, the low-frequency access element indicating a cache page with a low access frequency in the cache.
the second replacement list including a low-frequency access element, the low-frequency access element indicating a cache page with a low access frequency in the cache; and updating a position of the target element in the one of the first replacement list and the second replacement list containing the target element [(Paragraphs 0019 and 0093; FIGs. 1 and 2) wherein the access tracker described herein includes a cache memory that includes a quantity of cache entries, where each cache entry includes a count of the number of times a first processor (such as a GPU) accesses a particular memory page or group of memory pages, such as a shared memory page, or group of memory pages, stored in the CPU memory system. For example, if the cache memory includes sixteen entries, then the access tracker can count the accesses for up to sixteen different memory pages, or sixteen different groups of memory pages. Entries in the access tracker may be allocated dynamically as new pages are accessed by the CPU. A CPU-shared memory page associated with a cache entry that has a high access count may be a good candidate for migration from the CPU memory system to the GPU memory system. By contrast, a CPU-shared memory page associated with a cache entry that has a low access count may remain in the CPU memory system and the access tracking unit 220 tracks access operations to various shared memory pages by the PPU 202 over communications path 113. Shared memory pages residing in system memory 104 that are accessed often by the PPU 202 may be candidates for migration from system memory 104 to PPU memory 204. The access tracking unit 220 monitors communications path 113 for memory access operations issued by the PPU 202 that are directed to shared memory pages residing in system memory 104. When the access 
Yang and Duluk are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Yang and Duluk before him or her, to modify the method of Yang to include the system of Duluk because it will enhance data access.
The motivation for doing so would be [“ provide efficient shared memory access” (Paragraph 0005 by Duluk)].
Yang also teaches updating a position of the target element in the one of the first replacement list and the second replacement list containing the target element [(Paragraphs 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein FIG. 32 illustrates a block diagram of a CIP list. The CIP may keep an ordered list of cached data pages similar to the LRU list in traditional cache designs. This ordered list of cached pages may be referred to as a CIP-List 3200 in FIG. 32. However, instead of ordering the CIP-List 3200 based on access recency, CIP may conservatively insert a 
Therefore, it would have been obvious to combine Yang and Duluk to obtain the invention as specified in the instant claim.
As per claim 2, Yang discloses wherein determining the storage position comprises: looking up access information about the target data in the cache; and determining, based on the access information, whether the target data exists on a cache page of the cache [(Paragraphs 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein Yang teaches a method of cache data block management may comprise .
As per claim 3, Yang discloses wherein determining the target element corresponding to the target data comprises: in response to the target data existing on a cache page of the cache, determining, as the target element, an element corresponding to the cache page that is contained in one of the first replacement list and the second replacement list, the target element being one of the low- frequency access element and a high-frequency access element [(Paragraphs 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein FIG. 32 illustrates a block diagram of a CIP list. The CIP may keep an ordered list of cached data pages similar to the LRU list in traditional cache designs. This ordered list of cached pages may be referred to as a CIP-List 3200 in FIG. 32. However, instead of ordering the CIP-List 3200 based on access recency, CIP may conservatively insert a newly referenced page toward the lower end of the CIP-List 3200 and may gradually promote the page in the CIP-List 3200 based on re-reference occurrence metrics. An aspect of the CIP cache replacement algorithm may be to maintain the CIP-List 3200 that may include a RAM sub-list 3202, an SSD sub-list 3204, and a candidate sub-list 3208 as shown in FIG. 32. Upon the first reference to a page, the reference may be inserted in the candidate sub-list 3208 and may gradually be promoted to the SSD sub-list 3204 and the RAM sub-list 3202 as re-references to the page occur. As a result of such conservative insertion and promotion, a CIP cache management algorithm may filter out sweep accesses to sequential data without negatively impacting the cached data while conservatively caching random accesses with higher locality. The CIP-List 3200 may implicitly keep access frequency information of each cached page without large overhead of keeping and updating frequency counters. In addition, the CIP may clearly separate read I/Os from write I/Os by sending a batch of read only I/Os or write only I/Os to an SSD NCQ (native command queue) or SQ (submission queue) to maximize the internal parallelism and pipelining operations typically found with SSD storage devices 304. Yang further teaches that, in order to take into account reference frequency information in managing cache replacement, a new page to be cached in the , the high- frequency access element being included in the first replacement list and indicating a cache page with a high access frequency in the cache [(Paragraphs 0021, 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein Yang teaches caching selected data based on content locality and at least one of temporal and spatial locality. Caching decisions may be made by dynamically determining content popularity of data blocks in addition to recency and frequency of their accesses, wherein, account reference frequency information in managing cache replacement, a new page to be cached in the RAM cache may be inserted at the lower part (IR) 3218 of the RAM sub-list 3202 and may get promoted one position up in the list upon each reference or upon a configurable number of references. Similarly, in the SSD sub-list 3204, any reference (or configurable number of references) may promote the referenced page up by one position (or a configurable number of positions) in the CIP-List 3200. As a result of such insertion and promotion policy, the relative position of a page in the CIP-List 3200 may approximate the reference frequency of the page. Frequently referenced pages may be unlikely to be evicted from the cache because they may be high up in the CIP-List 3200. For the RAM sub-list 3202, IR 3218 may be a tunable parameter that may determine how long a newly inserted page may stay in the cache without being re-referenced. For example, if IR 3218 is at the top of the CIP-List 3200, it is equivalent to LRU. If IR 3218 is at the bottom of the CIP-List 3200, the page may be replaced upon next miss unless it is re-referenced before the next cache miss. Generally, IR 3218 may point at the lower half of the RAM sub-list 3202 so that a new page may need to earn enough promotion credits (e.g. have a high reference frequency) to move to the top and yet it may be .
As per claim 4, Yang discloses wherein determining the target element corresponding to the target data comprises: in response to the target data being absent from a cache page of the cache, determining whether access information about the target data exists in the cache, the access information indicating an access count of the target data in the storage device [(Paragraphs 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32)  wherein the candidate list may be a linked list or a simple table (array structure). The table may be hashed by using LBAs. Each entry may keep a counter to count a number of cache misses that have occurred since the entry was added to the candidate list so that the corresponding data may be promoted to be cached once its counter exceeds a threshold. Exceeding such a threshold may indicate that data in the cache is stale and therefore performance may be improved by promoting candidate data to the cache to replace stale data. Each entry may also be configured with a timer that impacts a re-reference counter for the entry. The re-reference counter may be reset to 0 once the time interval, determined by the timer, between two consecutive accesses (successive re-references) to the same block exceeds a predetermined value. This interval between references may be calculated on each I/O access to the same block by subtracting the current I/O access time-of-day and previously stored access time-of-day value in the corresponding table entry to correspond to the claimed limitation]; in response to determining the access information exists in the cache, determining, as the target element, a counting element corresponding to the access information in the first replacement list ; and in response to determining the access information is absent from the cache, creating, as the target element, a counting element associated with the target data in the first replacement list [(Paragraphs 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32)  wherein FIG. 32 illustrates a block diagram of a CIP list. The CIP may keep an ordered list of cached data pages similar to the LRU list in traditional cache designs. This ordered list of cached pages may be referred to as a CIP-List 3200 in FIG. 32. However, instead of ordering the CIP-List 3200 based on access recency, CIP may conservatively insert a newly referenced page toward the lower end of the CIP-List 3200 and may gradually promote the page in the CIP-List 3200 based on re-reference occurrence metrics. An aspect of the CIP cache replacement algorithm may be to maintain the CIP-List 3200 that may include a RAM sub-list 3202, an SSD sub-list 3204, and a candidate sub-list 3208 as shown in FIG. 32. Upon the first reference to a page, the reference may be inserted in the candidate sub-list 3208 and may gradually be promoted to the SSD sub-list 3204 and the RAM sub-list 3202 as re-references to the page occur. As a result of such conservative insertion and promotion, a CIP cache management algorithm may filter out sweep accesses to sequential data without negatively impacting the cached data while conservatively caching random accesses with higher locality. The CIP-List 3200 may implicitly keep access frequency information of each cached page without large overhead of keeping and updating frequency counters. In addition, the CIP may clearly separate read I/Os from write I/Os by sending a batch of read only I/Os or write only I/Os to an SSD NCQ (native command queue) or SQ (submission queue) to maximize the internal parallelism and pipelining operations typically found with SSD storage devices 304 to correspond to the claimed limitation].
As per claim 5, Yang discloses creating the access information about the target data in the cache, the access information indicating an access count of the target data in the storage device [(Paragraphs 0021, 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein Yang teaches where the CIP cache management algorithm that keeps frequency access information such that if the referenced page, p, is in the RAM sub-list 3202 of the CIP-List 3200, p may be promoted by one position up if it is not already at the top of the CIP-List 3200. Upon a read reference to page p that may be in the SSD sub-list 3204 of the CIP-List 3200, p may be promoted by one position up if it is not already among the top of B+1 pages in the SSD sub-list 3204. If p is one of the top B+1 pages in the SSD sub-list 3204, p may be inserted at the IR position of the RAM sub-list 3202. Further, if the size of the RAM sub-list 3202 is LR at time of the insertion, the page at the bottom of the RAM sub-list 3202 may be demoted to the top of the SSD sub-list 3204 and its corresponding data page may be moved from the RAM cache to the block buffer to make room for the newly inserted page. The block counter in the SSD pointer may be incremented. If the counter reaches B, SSD_Write may be performed. Upon a write reference to page p that is in the SSD sub-list 3204 of CIP-List 3200, p may be removed from the SSD sub-list 3204 and inserted at the IR 3218 position of the RAM sub-list 3202. If the size of the RAM sub-list 3202 is LR at time of the insertion, the page at the bottom of the RAM sub-list 3202 may be demoted to the top of the SSD sub-list 3204 and its corresponding data page may be moved from the RAM cache to the block buffer to make room for the newly inserted page. The block counter in the SSD pointer may be incremented. If the counter reaches B, SSD_Write may be performed. In addition, if the referenced page, p, is in the candidate sub-list .
As per claim 13, Yang discloses wherein the target element is a counting element in the first replacement list and the target data is absent from a cache page of the cache [(Paragraphs 0021, 0042-0044, 0191 and 0195-0201; FIGs. 1 and 32) wherein Yang teaches where the page reference recency information may be used for managing the cache for many different workloads. This may be why an LRU algorithm has been popular and used in many cache designs. The CIP algorithm may maintain the advantages of LRU design by implementing the candidate sub-list 3208, RAM sub-list, or SSD sub-list as a LRU list. The candidate sub-list 3208 may contain pages that may be brought into the RAM upon misses or it may contain only metadata of pages that have been missed once or only a few times even though the data is not yet cached. Upon a miss, the metadata of the missed page may be inserted at or near the top of the candidate sub-list 3208 and may be given an opportunity to show its importance to stay in the candidate-list until the LCth miss before it may be replaced. If it gets re-referenced during this time, it may be promoted to the top or at least near the top of the RAM sub-list 3202. Pages at the bottom of the RAM sub-list are accumulated to form a batch to be written to the SSD 304 at which time their meta data is placed in , and wherein updating the position of the target element comprises: setting the position of the target element as a start position of the first replacement list [(Paragraphs 0021, 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein Yang teaches FIG. 32 illustrates a block diagram of a CIP list. The CIP may keep an ordered list of cached data pages similar to the LRU list in traditional cache designs. This ordered list of cached pages may be referred to as a CIP-List 3200 in FIG. 32. However, instead of ordering the CIP-List 3200 based on .
As per claim 15, Yang discloses comparing an access count of the target data in the storage device indicated by the target element with a predefined threshold; and in response to the access count exceeding the predefined threshold, copying the target data from the storage device to a cache page in the cache to which the target data is copied [(Paragraphs 0021, 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein Yang teaches FIG. 32 illustrates a block diagram , and storing, in the access information, a correspondence between an address of the target data in the storage device and the cache page to which the target data is copied, the access information no longer indicating the access count of the target data in the storage device [(Paragraphs 0111, 0191 and .
As per independent claim 16, Yang discloses a device for managing a storage system, comprising: at least one processing unit; at least one memory, coupled to the at least one processing unit and storing instructions executed by the at least one processing unit, the instructions, when executed by the at least one processing unit [(Paragraphs 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein Yang teaches embodiments described herein present a new data storage architecture for higher performance, extended operating life for solid-state memory elements, lower power consumption, improved reliability, and reduced cost. The new architecture may also exploit emerging semi-conductor technologies. Embodiments described herein may include SSD storage, RAM, and optionally primary storage and an intelligent processing unit. Generally, the SSD may store seldom changed and mostly read data (e.g. reference blocks) and the RAM may store deltas (or patches) of data blocks of active I/Os with respect to reference data blocks stored in the SSD. The RAM may also store most recently/frequently accessed independent blocks (blocks that are not represented by a delta/reference block combination). In such an embodiment, a host processor may perform the techniques and methods described herein, including without limitation similarity detection, delta derivations upon I/O writes, combination of deltas with reference blocks in response to I/O reads, quantifying content popularities of blocks, managing cache by exploiting temporal/spatial/content localities, and other necessary functions for interfacing the storage to the host. In embodiments that include primary storage, the SSD and the primary storage may also be coupled by a high speed GPU/CPU/MCU that performs the techniques and methods described herein, including without limitation similarity detection, delta derivations upon I/O writes, combination of , causing the device to perform acts comprising: receiving an access request for target data [(Paragraphs 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein Yang teaches a method that may comprise receiving a request for a block of data, , determining a storage position of the target data, the storage position indicating one of a storage device and a cache [(Paragraphs 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein Yang teaches a method of cache data block management may comprise providing a list comprising sub-lists for storing data associated with data blocks, receiving an indication of access of a data block in a data storage system, determining if data associated with the data block appears in any of the sub-lists, and based on the determination, performing one of adding the data associated with the data block to a first sub-list, and promoting the data associated with the data block to a higher position in the list. The first sub-list may be a data block cache candidate sub-list. Promoting the data associated with the data block to a higher position in the list may comprise making the data associated with the data block accessible through a different sub-list if the indication of access is a subsequent indication of access of the data block. The subsequent indication of access may be tunable and may be determined based on I/O access size or data block size. Promoting the data associated with the data block to the higher position in the list may comprise making the data associated with the data block available at higher position within a sub-list. The data associated with a data block in a lowest position of a sub-list may be removed from the sub-list when the data associated with the data block is added to the sub-list. Adding the data associated with the data block to the first sub-list results in data , determining, based on the storage position, a target element corresponding  to the target data from a first replacement list and a second replacement list associated with the first replacement list [(Paragraphs 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein FIG. 32 illustrates a block diagram of a CIP list. The CIP may keep an ordered list of cached data pages similar to the LRU list in traditional cache designs. This , the first replacement list including at least a counting element, the counting element indicating an access count of data in the storage device [(Paragraphs 0042-0044, 0191 and 0196-0201; FIGs. 1 and 32) wherein the candidate list may be a linked list or .
Duluk discloses the second replacement list including a low-frequency access element, the low-frequency access element indicating a cache page with a low access frequency in the cache, and updating a position of the target element in the replacement list comprising the target element [(Paragraphs 0019 and 0093; FIGs. 1 and 2) wherein the access tracker described herein includes a cache memory that includes a quantity of cache entries, where each cache entry includes a count of the number of times a first processor (such as a GPU) accesses a particular memory page or group of memory pages, such as a shared memory page, or group of memory pages, stored in the CPU memory system. For example, if the cache memory includes sixteen entries, then the access tracker can count the accesses for up to sixteen 
Yang and Duluk are analogous art because they are from the same field of endeavor of data storage management.

The motivation for doing so would be [“ provide efficient shared memory access” (Paragraph 0005 by Duluk)].
Therefore, it would have been obvious to combine Yang and Duluk to obtain the invention as specified in the instant claim.
As for independent claim 31, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for dependent claim 17, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for dependent claim 18, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for dependent claim 19, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for dependent claim 20, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for dependent claim 28, the applicant is directed to the rejections to claim 13 set forth above, as they are rejected based on the same rationale.
As for dependent claim 30, the applicant is directed to the rejections to claim 15 set forth above, as they are rejected based on the same rationale.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135